Citation Nr: 1707818	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Nashville, Tennessee.  

The claims were remanded by the Board in August 2012 and July 2015 for further development.  The matters are again before the Board.

Subsequent to the last supplemental statement of the case (SSOC), dated in October 2016, additional evidence was associated with the electronic claims file.  To the extent that such evidence could be considered relevant, in October 2016 the Veteran submitted a waiver of the 30 day waiting period prior to his case being returned to the Board and indicated that if any additional evidence was submitted that he waived initial review by the Agency of Original Jurisdiction (AOJ), which indicated his desire that the matter be adjudicated by the Board without further delay.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current GERD and erectile dysfunction due to his active service or, in the alternative, that such disabilities were caused or aggravated by his service-connected PTSD and/or diabetes mellitus, type II.  Despite the extensive development already undertaken, the Board concludes that a remand is necessary.

By way of background, the Veteran's service treatment records include the Veteran's complaints of chest pain in March 1972.  In July 1972, the Veteran was evaluated for upper gastrointestinal pain, but an upper GI series was normal.  In July 1972, the Veteran also described pain in the testicle and previous problems with his prostate gland and venereal disease, which was assessed as possible prostatitis.  A July 1972 Report of Medical Examination prior to separation included normal examination findings as to each body system, but a contemporaneous Report of Medical History included the Veteran's reports of a history of frequent indigestion, frequent or painful urination, and venereal disease.  He also separately handwrote in that he had prostate and stomach trouble.  An August 1972 treatment record included the Veteran's reports of a long history of stomach problems and an impression of viral gastroenteritis.  In August 1972, the Veteran indicated that since the separation examination there had been no change in his medical condition.

In October 1972, the Veteran was treated at a private hospital for upper gastrointestinal bleeding following a week-long drinking binge.  In another record from the same day, however, he reported a 2 year history of sharp epigastric pain that was relieved by sitting up or going to sleep.  The symptoms were not relieved by antacids.  The discharge diagnosis was alcoholic gastritis with secondary bleeding.

The Veteran's medical treatment records include ongoing treatment from the 1980s for prostatitis, venereal disease, psychiatric problems, and peptic ulcer disease.  In May 1995, the Veteran reported that he had fathered 18 children.  

An October 1997 upper GI series showed no GERD.  An April 1999 record, by contrast, included a history of GERD.  

In August 2010 and May 2011, the Veteran's GERD was noted to be stable on medication.

The Veteran was afforded a VA examination for GERD in September 2012.  The examiner noted that the Veteran had been diagnosed with GERD in 2000, and the Veteran reported the onset of reflux symptoms about 12 years previously, with belching and indigestion.  He had no current complaints regarding the GERD, as medication had controlled the symptoms since about 2002 or 2003.  Following examination, the examiner concluded that it was less likely than not that the GERD was incurred in or caused by service.  The examiner discussed the Veteran's in-service and immediate post-service stomach problems and the absence of any other gastrointestinal issues until 2000.  Based on the time differential of almost 30 years, there could not be any correlation between the Veteran's service and his diagnosis of GERD.

The Veteran also was afforded a VA examination for erectile dysfunction in September 2012.  The examiner noted a diagnosis of erectile dysfunction from 2002, and the Veteran reported problems achieving an erection from that time.    Following examination, the examiner concluded that it was less likely than not that the Veteran's erectile dysfunction was incurred in or caused by service.  The rationale was that the Veteran was diagnosed with erectile dysfunction in 2002 and PTSD several years prior.  The Veteran reported a continued desire to have sex and that medications helped to achieve an erection.  The Veteran made no mention of PTSD during the examination or its impact on his sexual dysfunction.  Erectile dysfunction generally was a neurovascular condition and the more likely cause than the PTSD was his age, history of hypertension, and lifestyle choices.

In November 2012, the Veteran reported that he had been taking double the dose of Viagra in order to obtain results.  In March 2013, the Veteran indicated that Prilosec was no longer working for his reflux symptoms.  In August 2013, however, the Veteran reported a more than 10 year history of reflux symptoms, which were controlled with medication.  

A May 2014 VA treatment record indicated that the Veteran's GERD was under control with medication.  

A VA medical opinion was obtained in October 2015.  The prior VA examiner provided the opinions.  As to the GERD, the examiner concluded that it was less likely than not that the Veteran's GERD had its onset in or was otherwise related to active service, to include the October 1972 gastroesophageal symptoms.  The record indicated that the Veteran's GERD had its onset in about 2000, although the examiner noted the 1972 service treatment records documenting stomach issues.  The examiner discussed the in-service stomach problems and his hospitalization in October 1972 shortly after separation from service.  The examiner noted that no diagnosis of GERD was made at the time and that considering the Veteran's pain was not relieved by antacids it would rule against the epigastric pain having been caused by GERD.  Moreover, the Veteran did not describe reflux symptoms at that time, only pain.  As such the pain was more likely due to gastritis likely related to regular and/or heavy alcohol use.

As to whether the GERD was caused by the Veteran's PTSD or other service-connected disability, the examiner concluded that it was not.  Instead, the GERD was secondary to laxity in the lower esophageal sphincter allowing for reflux of stomach contents into the esophagus.  This problem was due to lifestyle factors in most individuals, including diet, exercise, and food choices.  In addition, major risk factors for GERD were obesity and tobacco use - and the Veteran was obese and had a long history of smoking.  PTSD, by contrast, was a mental health condition with no anatomic or functional relationship to the lower esophageal sphincter.  As such, there was no expectation that PTSD would directly cause GERD.

As to whether the PTSD aggravated the Veteran's GERD, the examiner concluded that it had not done so.  The rationale was that the Veteran had GERD since 2000 and PTSD for years prior to that diagnosis.  The medical records indicated that the GERD was well-controlled on medication and that the Veteran had not required any gastrointestinal consult, treatment for, or evaluation of GERD for years.  There was nothing to suggest that the GERD was not being managed effectively and it would not be medically expected that the PTSD would aggravate GERD.

With respect to the Veteran's erectile dysfunction, the examiner concluded that it was less likely as not that the Veteran's erectile dysfunction was caused by the Veteran's PTSD or other service-connected disability.  The examiner noted that the Veteran was on Viagra in 2002, at which time he also had a history of hypertension, was obese, had hyperlipidemia, had sleep apnea, and was a smoker for 46 years.  All of these issues were significant risk factors for erectile dysfunction.  PTSD could be a contributing factor to the erectile dysfunction, due to depression / anxiety or possibly due to related medication, but the other numerous and significant risk factors the Veteran had at the time of diagnosis it was less likely that the erectile dysfunction was due to the PTSD and more likely due to the other medical conditions previously discussed.

As to aggravation of the erectile dysfunction, the examiner concluded that it was less likely than not aggravated by the PTSD.  The rationale noted that at the time of initial diagnosis the Veteran was prescribed Viagra and there was no indication of worsening PTSD to any significant degree or indication that the erectile dysfunction worsened in relationship to the PTSD symptoms.  The Veteran's erectile dysfunction might have progressed to the point that Viagra no longer helped (although the examiner noted that his medical treatment providers recommended in 2007 that he stop taking Viagra due to his many other medical problems), but there was nothing to show that any worsening of the erectile dysfunction had any relationship to the PTSD.  

As noted above, the Veteran also has contended that his GERD and erectile dysfunction were caused or aggravated by diabetes mellitus, type II.  At the time of the prior Board remands, the Veteran was not service connected for diabetes mellitus; however, in a January 2016 rating decision the RO granted entitlement to service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating effective May 22, 2014.  Given that the Veteran now is service-connected for diabetes mellitus and contends that his GERD and erectile dysfunction are related to that disability, the Board concludes that a remand is necessary for a medical opinion to resolve this question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the September 2012 VA examination and October 2015 addendum opinion.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner.

The reviewer/examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's (1) GERD or (2) erectile dysfunction were caused OR aggravated by his service-connected diabetes mellitus, type II.  (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)  If the examiner determines that GERD and erectile dysfunction were aggravated by diabetes, the examiner must determine, if possible, the baseline level of disability prior to aggravation by diabetes.  

The examiner/reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner/reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete and undertaking any additional evidence warranted based on the new evidence received since the last AOJ adjudication, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




